 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANOKIWAVE, INC.,                                   Case No.: 3:18-cv-629-JLS-AHG
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION FOR ORDER
                                                        EXTENDING DEFENDANT
14   GABRIEL REBEIZ, et al.,                            SPECTRABEAM LLC’S DEADLINE
15                                  Defendants.         TO RAISE DISCOVERY DISPUTE
16                                                      [ECF No. 103]
17
18         Before the Court is the parties’ Joint Motion to for Order Extending Defendnat
19   SpectraBeam LLC’s Deadline to Raise Discovery Dispute. ECF No. 103. Under the
20   Court’s 45-Day Rule (see Chmb.R. at 3), the parties would have been required to bring any
21   discovery dispute regarding Plaintiff’s responses1 to the Court’s attention by
22   November 21, 2019. Here, the parties move for a 15-day continuance. ECF No. 103 at 2.
23   For the reasons set forth below, the Court GRANTS the parties’ joint motion.
24         Parties seeking to continue deadlines must demonstrate good cause. Chmb.R. at 2
25
26
27   1
       Plaintiff’s responses at issue here regard Defendant SpectraBeam’s fourth set of written
     requests for production of documents, served on September 6, 2019, which Plaintiff
28   responded to on October 7, 2019. ECF No. 103 at 2.

                                                    1
                                                                              3:18-cv-629-JLS-AHG
 1   (stating that any request for continuance requires “[a] showing of good cause for the
 2   request”); see also Fed. R. Civ. P 16(b)(4) (“A schedule may be modified only for good
 3   cause and with the judge’s consent”); Fed. R. Civ. P 6(b) (“When an act may or must be
 4   done within a specified time, the court may, for good cause, extend the time”).
 5         “Good cause” is a non-rigorous standard that has been construed broadly across
 6   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 7   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 8   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 9   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon
10   the moving party’s reasons for seeking modification. . . . If that party was not diligent, the
11   inquiry should end.”) (internal citation omitted).
12         The parties have represented to the Court that they have engaged in ongoing meet
13   and confer efforts regarding Plaintiff’s responses to Defendant SprectraBeam’s discovery
14   requests. See ECF No. 103-1 at 2. To facilitate the meet-and-confer process, and in light of
15   the pending Thanksgiving holiday, the parties contend that a 15-day extension would allow
16   the parties to resolve a number of the disputes at issue without court intervention. Id.
17         The Court finds that the parties have demonstrated the diligence necessary to meet
18   the good cause standard. Therefore, the Court GRANTS the motion, and orders that the
19   parties bring any discovery dispute regarding Plaintiff’s responses to the Court’s attention
20   by December 6, 2019.
21         IT IS SO ORDERED.
22   Dated: November 15, 2019
23
24
25
26
27
28

                                                   2
                                                                                 3:18-cv-629-JLS-AHG
